En Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
Rafael Acosta, de trece años y diez meses de edad, fue lesionado al venir en contacto con un alambre eléctrico de alta tensión, mientras se bailaba ilegalmente (trespassing) en una de las torres de acero usadas por la compañía para sostener sus líneas a través de las cuales se transmite y dis-tribuye fuerza eléctrica procedente de la planta sita en el Salto de Comerío. La teoría de la presente acción es que la torre de referencia, dada su situación y naturaleza, era un atractivo (attractive nuisance), y la primera cuestión sometida por el apelante es que la corte inferior erró al declarar que la prueba no establecía el becho de que los niños acostumbraban jugar alrededor del sitio en que ocu-rrió el accidente.
La argumentación del apelante asume que el juez sen-tenciador procedió fundado en la teoría de que era no sólo necesario que ■ los niños acostumbraran jugar alrededor de la torre, sino que esos niños que estaban presentes en el momento del accidente acostumbraban usar aquel sitio como lugar de recreo, y además, que no sólo estaban acostumbra-dos a jugar alrededor de la torre, sino en ella misma. Pero los abogados no especifican parte alguna de la “Relación del Caso y Opinión” que esté sujeta a esta interpretación, ni bailamos en la misma base satisfactoria para la conclu-sión de que el juez sentenciador actuó fundado en la teoría atribuídale en el alegato del apelante. La resolución de la corte inferior fue substancialmente que la prueba aducida no demostraba que ninguno de los niños que estuvieron pre-sentes en el momento del accidente, o niño alguno, acostum-brara jugar por aquellos alrededores.
El apelante indica que Raúl Marxuacb, uno de los niños que estaban presentes en el momento del accidente, declaró que muchas personas pasaban por aquel lugar. El testigo dijo además que no babía visitado la torre anteriormente. Tenía once años de edad al tiempo del accidente, y en la' *416repregunta, con respecto al peligro de caminar por los rie-les del ferrocarril y los puentes ferroviarios, manifestó que mucha gente ocastumbraba caminar por allí, refiriéndose al uso de la vía como un camino. No habiéndose demostrado en alguna otra forma la experiencia personal del testigo y sus consiguientes oportunidades de observación, el valor pro-batorio de la declaración en que se funda el apelante es evidentemente algo más que dudoso.
La torre está situada casi al borde del Caño de Martín Peña, como a ciento cincuenta metros de la carretera pú-blica y entre dos terraplenes, sobre uno de los cuales está la vía de la American Railroad, operándose sobre el otro el tranvía eléctrico interurbano perteneciente a la deman-dada. El Caño de Martín Peña es la divisoria entre los municipios de San Juan y Río Piedras, y el único edificio que se baila en el vecindario inmediato de la torre es un matadero. La base de concreto está enclavada sobre tierra baja y pantanosa que está más o menos cubierta de agua cuando la marea es alta.
Eduardo Arroyo acompañó al demandante al tiempo del accidente, y en su declaración se basa el apelante para tra-tar de demostrar que los alrededores de la torre no son muy. poco frecuentados. Arroyo dice que antes del accidente los muchachos habían estado en el matadero; que allí había gente, pero que no vió a nadie cerca de la torre; que es-taba acostumbrado a ir al matadero en busca de carne y que había visto a otras personas ir a buscar mondongo; que en ocasiones anteriores el testigo había pasado por aquel sitio caminando por las vías o por la carretera; que más allá de la torre está el mangle, y más abajo, una casa deshabi-tada; que nunca había visto gente alrededor de aquel lu-gar y que no hay otras casas en el vecindario. Entonces, al final del examen directo hizo la manifestación a que se hace referencia en el alegato del apelante. La transcripción ta-quigráfica en cuanto a este extremo lee como sigue:
*417“(Dte.) A. 4Aquellos sitios por allí alrededor de la torre, no quiero decir al lado sino aquel espacio que ustedes exploraban por allí, es un espacio de movimiento o de quietud!
“T. De movimiento.
“A. ¿Qué pasa por allí?
“T. Muchísima gente. Los trabajadores que trabajan en la es-tación pasan por allí y cruzan el puente.
“A. ¿Es un sitio de tránsito aquello.
“T. Sí, señor.
“A. Nada más.
‘ ‘ (Ddo.) A. ¿ Por dónde es que transita esa gente que usted dice?
“T. Por la vía.
“A. ¿Allí no hay ningún camino para pasar, solamente pasan por la vía?
“T. Por la vía y cruzan el puente.
“A. ¿La vía de qué?
“T. Del trolley.
“A. ¿Y cruzan el puente de qué?
“T. Del trolley.”
Hubo también alguna prueba al efecto de que los tran-vías eléctricos, al hacérseles alguna señal, se detenían cerca del matadero para recoger o dejar pasajeros.
De la transcripción taquigráfica respecto a lo que vió el juez sentenciador al practicar una inspección ocular del si-tio del suceso, tomamos el siguiente extracto:
“Esta torre se encuentra rodeada a un lado por una zona sem-brada de malojillo, y al otro, por los manglares.
“Se encuentra a una distancia como de treinta pies de los edifi-cios del matadero de 'Santurce, y entre el matadero y la torre pasa la vía del trole, que va levantada sobre un terraplén.
“El matadero se encuentra como a una distancia de 150 yardas a la derecha de la Carretera Central, yendo de San Juan hacia Pío Piedras y el terreno entre la carretera y el matadero está sembrado de malojillo, así como los alrededores del matadero. Al otro lado de las vías del trole y del ferrocarril, que van paralelamente por ese sitio, quedan los manglares, y entre la vía del trole y la vía del ferrocarril, es que está situada la torre.
*418“Dos de los edificios del matadero están muy próximos al terra-plén de la vía del trole, y entre uno y otro hay una escalerilla de madera, subiendo al terraplén de la vía. De esta escalerilla parten dos veredas: una que va hacia Río Piedras y otra hacia el lado de-recho en dirección a la torre; y sube la vía del tren, siguiendo en esta dirección hacia los manglares.”
Hubo prueba tendente a demostrar que la torre había sido levantada sobre terrenos pertenecientes a la demandada, que estaba equipada de un número de sivitches que gober-naban las líneas de distribución, y que frecuentemente era visitada por los empleados de la compañía.
El mero hecho de que la vía de la compañía demandada o la de la American Railroad fueran usadas por los emplea-dos de una o ambas compañías o por empleados del mata-dero, o por viandantes que fueran en busca de mondongo de vez en cuando, o que los carros de la demandada se pa-raran a veces, al hacérseles una señal, cerca del matadero, en nuestra opinión no justifica la conclusión a que llegan los abogados del apelante al efecto de que los niños acos-tumbraban frecuentar el sitio en que estaba enclavada la torre, o que la compañía demandada tenía motivo fundado para anticiparse que la torre pudiera ser usada como un observatorio por niños de corta edad que pasaran por aquel lugar al ir o venir del matadero o mientras realizaban al-gún otro mandado.
La segunda cuestión sometida por el apelante es que la corte inferior erró al declarar que la torre en cuestión no era per se un atractivo para los niños, a causa de su inhe-rente adaptabilidad para ser usada como un observatorio y de su consiguiente incitación de la curiosidad infantil. Se indica que no dejan de haber autoridades en un número de jurisdicciones en apoyo de este punto de vista, pero no se cita caso aplicable alguno. En ausencia de algo más de-finido o persuasivo por vía de argumentación, la cuestión no merece mayor discusión. La determinación final respecto *419al carácter de tal estructura, al ser erigida y sostenida en un vecindario populoso, o en un sitio que la compañía sabe es frecuentado por niños de corta edad, o que la compañía tiene motivo fundado para anticiparse el uso de estas to-rres como observatorios por tales niños, puede muy bien dejarse para cuando surja tal cuestión de hechos estableci-dos por la prueba aducida en el juicio en un caso futuro.
El apelante también insiste en que la corte inferior co-metió error al aplicar la doctrina sentada en el caso de Grove v. Baltimore City, 103 Atl. 948. El juez sentencia-dor meramente menciona el hecho de que se ha resuelto que un niño que sube a un poste y toca un alambre eléc-trico y es lesionado, no tiene derecho a indemnización por daños y perjuicios, dada la inexistencia de las condiciones de atracción necesarias para justificar una conclusión dis-tinta, y cita el caso de Grove en apoyo de esta manifesta-ción. En vista de la conclusión a que ya se ha llegado res-pecto a la primera y segunda cuestiones sometidas por el apelante, el error, si alguno hubo, de que se queja el ape-lante, fué inofensivo, y no hemos creído necesario examinar el caso de Grove o seguir a los abogados del apelante en una extensa discusión de la cuestión de negligencia contri-buyente, la que parece ser un factor saliente de su argu-mentación sobre esta fase del presente caso.
Por razones similares bastará agregar que las otras con-tenciones del apelante son que la corte inferior cometió error al resolver que la prueba era insuficiente para demos-trar que la compañía demandada tenía conocimiento de que los niños acostumbraban jugar alrededor de la base de la torre, y. que la sentencia es contraria a derecho y a la prueba.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. "Wolf no intervino en la resolución de este caso.